Citation Nr: 1538398	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  14-08 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability evaluation in excess of 30 percent for service connected major depressive disorder.  


REPRESENTATION

Appellant represented by:	Blythe Glemming, Esq.


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION


The Veteran served on active duty from September 2003 to April 2006.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2010 and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for PTSD, as well as entitlement to a disability evaluation in excess of 30 percent for service connected major depressive disorder.

The Veteran has reported that he is receiving disability benefits from the Social Security Administration (SSA).  No clear determination as to the availability of any records which may have been in the possession of the SSA has been made.  Accordingly, on remand, the RO should attempt to obtain any available SSA records, including any medical records or evaluations the Veteran submitted in support of his claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002) (possibility that SSA records could contain relevant evidence cannot be foreclosed absent a review of those records).

Additionally, the Board notes that the Veteran was hospitalized at Winn Army Community Hospital during his active military service for psychiatric evaluation from January 23, 2006 through February 6, 2006.  Although a summary of this hospitalization has been associated with the Veteran's claims file, no other records have been included.  As sometimes hospital records are retained by the treating hospital, on remand, the RO should attempt to obtain any available records from the Veteran's hospitalization.  

Finally, the Veteran was last afforded a VA examination of his major depressive disorder in October 2011, almost four years ago.  Where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  An examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Accordingly, on remand, the Veteran should be afforded a new VA examination.  

Accordingly, the case is REMANDED for the following action:

1. Associate the Veteran's most recent VA outpatient treatment records with his claims folder.

2. Attempt to obtain records from the Social Security Administration (SSA), including any medical examinations or records considered during the claims process, and associate them with the Veteran's claims folder.  The RO's attempts to obtain these records should be documented, and if they cannot be obtained, a formal finding of such should be placed of record.  

3. Attempt to obtain records of the Veteran's hospitalization at Winn Army Community Hospital from January 23, 2006 through February 6, 2006 and associate these records with the Veteran's claims file.  The RO's attempts to obtain these records should be documented, and if they cannot be obtained, a formal finding of such should be placed of record.  

4. Once this is done, the RO should schedule the Veteran for a VA examination of his major depressive disorder.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.  

5. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

